PD-0651-15
                                        NO.



                                 IN THE COURT OF CRIMINAL             APPEALS
                                                                                  RECEIVED IN
                                          OF   THE   STATE    OF   TEXAS        COURT OF CRIMINAL APPEALS
                                                                                     MAY 2 9 2015
JOSEPH MICHAEL PIERCE,                                  §

                               Uopeiiant)                                       Abel Acosta, Clerk

VS                                                                   CO.A. NO.: 12-14-00073-CR
                                                        § •

J. ii ill   OX A i&   U JT   liAI-iO;
                                                        §
                                ^Appellee)
                                                                         FILED IN
                               MOTION TO EXTEND TIME TO FILE PRO SJOURT OF CRIMINAL APPEALS
                                 PETITION FOR DISCRETIONARY REVIEW                   MAY 2 9 2015

                                                                                  Abel Acosta, Clerk
TO




      -NOW COMES, JOSEPH MICHAEL PIERCE, Appellant, proceeding

prose in the above styled and. numbered cause, respectfully

requests that this Court grant his Motion to Extend Time to
File his Petition For Discretionary Review. In support thereof,

Appellant would show the following:

                                                        I.



            Appellant's conviction.affirmed on April .30, 2015, by the
12th Court of Appeals in Cause No. 12-14-00073-CR. Appellant's

Petition For Discretionary Review is due Hay 30, 2015. This is

Appellant's first request for an extension of time to file his
Petition For Discretionary Review.
                                         II.




   Appellant is requesting an extension of time so that Appellant

may file a pro se Petition For Discretionary Review. An extension

of time is necessary so that Appellant, who is not an attorney,

may familiarize himself with the rules governing the filing of

a Petition For Discretionary Review, adequately research his

case,    and draft his own PDR.        This motion      is not made for the

purpose of delay.

                                        III.




   WHEREFORE, PREMISES CONSIDERED,             Appellant requests this Court

to grant an additional •:( 50-) sixty days, from the deadline date,

to file his PDR, allowing the filing deadline date to JULY 29, 2015.

Executed on this 3l3TcI              day of    fT\o^^        , 2015.

           ji_e     MJLSJLs

fOSEPH MICHAEL PIERCE                    IV.

                      OATH    AND   CERTIFICATE    OF   SERVICE



   I, JOSEPH i'lIC'IASL PIERCE, do declare under the penalty of perjury

pursuant to Tex.Civ.Prac.Rem. Code,             §132.001 - §132.003, that

the facts stated herein are true and correct, and do certify

that a true and correct copy of my Motion to Extend Time for

Filing my PDR was served on Appellee,              by U.S. Mail, postage pre

paid, addressed to: Mr.. Michael :;Jest (District Attorney), 100

U. Broadway, 4th Fl.,         Tyler, Texas,    75702.

Executed on this       d%^rk        day of        (Y\cinJ
                                                  fYNc*>j         2015


  5EPH    MICHAEL   PIERCE

3060 FM    3514   ^1919200
BEAUMONT,    TEXAS,   77705